

Exhibit 10.15.10
 
Hartford Loan No. BHM04X7M6
 
ENVIRONMENTAL INDEMNITY AGREEMENT
 
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is executed as of
October 1, 2008, by MISSION WEST PROPERTIES, L.P., MISSION WEST PROPERTIES, L.P.
I, MISSION WEST PROPERTIES, L.P. II and MISSION WEST PROPERTIES, L.P. III, each
a Delaware limited partnership having its principal place of business at 10050
Bandley Drive, Cupertino, California 95014 (collectively, “Borrower”) and
MISSION WEST PROPERTIES, INC., a Maryland corporation (“Carveout Indemnitor”)
having its principal place of business at 10050 Bandley Drive, Cupertino,
California 95014, (“Carveout Indemnitor”, and collectively with Borrower,
jointly and severally, “Indemnitor”) to and for the benefit of HARTFORD LIFE
INSURANCE COMPANY, HARTFORD LIFE AND ANNUITY INSURANCE COMPANY and HARTFORD LIFE
AND ACCIDENT INSURANCE COMPANY, each a Connecticut corporation, having an
address c/o Hartford Investment Management Company, 55 Farmington Avenue,
Hartford, Connecticut 06105 (collectively, “Indemnitee”) and the other
Indemnified Parties.
 
RECITALS:
 
WHEREAS, Indemnitee is prepared to make a loan (the “Loan”) to Borrower in the
principal amount of $115,000,000.00, which Loan shall be made pursuant to that
certain Fixed Rate Term Loan Agreement of even date herewith (the “Loan
Agreement”) and is secured by, among other things, those certain mortgages,
deeds of trust and deeds to secure debt, all dated as of even date herewith
(collectively, the “Mortgage”) encumbering, among other things, certain improved
real estate located in the State of California, as more particularly described
in Exhibit A-1 through Exhibit A-12 attached hereto.
 
WHEREAS, Indemnitee is unwilling to make the Loan unless Indemnitor agrees to
provide the indemnifications, representations, warranties, covenants and other
matters described in this Agreement for the benefit of Indemnified Parties.
 
WHEREAS, Indemnitor is entering into this Agreement to induce Indemnitee to make
the Loan.
 
AGREEMENT:
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
Indemnified Parties as follows:
 
1.           Definitions.
 
(a)           As used in this Agreement, the following terms shall have the
following meanings:
 
“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, administrative order, any
administrative policy, protocol or guideline and the like, as well as common
law, relating to (i) protection of human health or the environment, (ii)
Hazardous Substances, and/or (iii) liability for or costs of other actual
Releases.  The term “Environmental Law” includes the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act (including the Superfund Amendments and
Reauthorization Act of 1986); the Emergency Planning and Community Right-to-Know
Act; the Hazardous Materials Transportation Act; the Resource Conservation and
Recovery Act (including Subtitle I relating to underground storage tanks); the
Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act; the Federal Water Pollution Control Act; the Federal Insecticide,
Fungicide and Rodenticide Act; the Endangered Species Act; the National
Environmental Policy Act; and the River and Harbors Appropriation Act.  The term
“Environmental Law” also includes any present and future federal, state and
local laws, statutes ordinances, rules, regulations, permits or authorizations
and the like, as well as common law, that (a) condition transfer of property
upon a negative declaration or other approval of a Governmental Authority of the
environmental condition of any Property; and/or (b) require notification or
disclosure of Releases of Hazardous Substances or other environmental condition
of any Property to any Governmental Authority or other Person, whether or not in
connection with transfer of title to or interest in property.
 
“Environmental Lien” means any and all liens and other encumbrances imposed
pursuant to any Environmental Law, whether due to any act or omission of
Indemnitor or any other Person.
 
“Environmental Reports” means any and all environmental reports with respect to
any Property delivered to Indemnitee in connection with the Loan and described
on Exhibit B attached hereto.
 
“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws, including petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, urea formaldehyde foam
insulation, lead-containing materials, radon, radioactive materials, flammables
and explosives, but excluding substances of kinds and in amounts ordinarily and
customarily used or stored in properties similar to the Portfolio in compliance
with all Environmental Laws.
 
“Indemnified Parties” means Indemnitee, any Person who is or will have been
involved in the origination of the Loan, any Person who is or will have been
involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, any Person
who may hold or acquire or will have held a full or partial interest in the Loan
(including Investors, as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan for the benefit of
third parties) as well as the respective directors, officers, shareholders,
partners, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including any other Person who holds or
acquires, or will have held, a participation or other full or partial interest
in the Loan or the Portfolio, whether during the term of the Loan or as a part
of, or following, a foreclosure of the Loan and including any successors by
merger, consolidation or acquisition of all or a substantial portion of
Indemnitee's assets and business).
 
“Investors” means collectively, any purchaser, transferee, assignee, servicer,
participant or investor of or in the Loan.
 
“Losses” means any losses, damages, costs, fees, expenses, claims, suits,
judgments, awards, liabilities (including strict liabilities), obligations,
debts, diminutions in value, fines, penalties, charges, costs of Remediation
(whether or not performed voluntarily), amounts paid in settlement, foreseeable
and unforeseeable consequential damages, litigation costs, attorneys' fees,
engineers' fees, environmental consultants' fees, and investigation costs
(including costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings, actions, claims, suits, judgments or
awards.
 
“Release” means any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances on or under any
Property.
 
“Remediation” means, in order to comply with Environmental Laws or any permits
issued pursuant thereto, any of the following: (i) response, remedial, removal,
or corrective action with respect to Hazardous Substances; (ii) activity to
clean up, detoxify, decontaminate, contain or otherwise remediate any Hazardous
Substance; (iii) actions to prevent, cure or mitigate any Release; and/or (iv)
any inspection, investigation, study, monitoring, assessment, audit, sampling
and testing, laboratory or other analysis, or evaluation relating to any
Hazardous Substances and/or any other environmental condition in, on or under
any Property.
 
(b)           Capitalized terms not otherwise defined in this Agreement shall
have the meanings ascribed to such terms in the Loan Agreement.
 
(c)           Unless otherwise noted, all “Section” references shall be to
Sections of this Agreement.  All uses of the word “including” shall mean
“including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.  All references to the Loan Documents shall mean such document
as it is constituted as of the date hereof, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
 
2.           Environmental Representations and Warranties.  Indemnitor hereby
represents to and for the benefit of Indemnified Parties that, as of the date
hereof and except as otherwise disclosed by the Environmental Reports:  (a) to
Indemnitor’s knowledge, there are no Hazardous Substances or underground storage
tanks in, on, or under any Property, except those that are both (i) in
compliance with all Environmental Laws and in compliance with all permits issued
pursuant thereto and (ii) fully disclosed to Indemnitee in writing pursuant to
the Environmental Report; (b) to Indemnitor’s knowledge, there are no past or
present Releases in, on, under or from any Property which have not been fully
remediated in accordance with all Environmental Laws; (c) Indemnitor does not
know of, and has not received, any written or oral notice or other communication
from any Person (including a Governmental Authority) relating to any threat of
any Release migrating to any Property; (d) to Indemnitor’s knowledge, there is
no past or present non-compliance with any Environmental Law, or with permits
issued pursuant thereto, in connection with any Property which has not been
fully remediated in accordance with all Environmental Laws; and (e) Indemnitor
does not know of, and has not received, any written or oral notice or other
communication from any Person (including a Governmental Authority) relating to
Hazardous Substances or Remediation thereof in connection with any Property, of
possible liability of any Person pursuant to any Environmental Law in connection
with any Property, any other environmental conditions in connection with any
Property or any other property previously owned or operated in common with all
or any part of any Property (whether or not such property shall have been
combined with all or any portion of any Property in a single property
description), or any actual or potential administrative or judicial proceedings
in connection with any of the foregoing.  Indemnitor has delivered to
Indemnitee, in writing, any and all information relating to environmental
conditions in, on, under or from any Property that is known to Indemnitor
(including any condition fully remediated in accordance with Environmental
Laws), including any reports relating to Hazardous Substances in, on, under or
from any Property and/or to the environmental condition of any Property.
 
3.           Environmental Covenants.  Indemnitor covenants and agrees
that:  (a) all uses and operations on or of each Property, whether by Indemnitor
or any other Person, shall be in compliance in all material respects with all
Environmental Laws and permits issued pursuant thereto; (b) there shall be no
Releases in, on, under or from any Property, except those that are both (i) in
compliance in all material respects with all Environmental Laws and with permits
issued pursuant thereto and (ii) fully disclosed to Indemnitee in writing; (c)
there shall be no Hazardous Substances in, on, or under any Property, except
those that are both (i) in compliance in all material respects with all
Environmental Laws and in compliance in all material respects with all permits
issued pursuant thereto and (ii) fully disclosed to Indemnitee in writing, other
than Hazardous Substances in, on or under any Property in connection with uses
by Tenants contemplated by their Leases, copies of which have been delivered to
Indemnitee; (d) Indemnitor shall keep each Property free and clear of all
Environmental Liens; (e) Indemnitor shall, at its sole cost and expense, comply
with all reasonable written requests of Indemnitee to (i) effectuate Remediation
of any condition existing in violation of Environmental Laws (including a
Release) in, on, under or from any Property; (ii) comply with any Environmental
Law; and (iii) comply with any directive from any Governmental Authority; (f)
Indemnitor shall not do, or allow any Tenant or other user of any Property to
do, any act that violates Environmental Laws and permits issued pursuant thereto
which materially increases the dangers to human health or the environment, poses
an unreasonable risk of harm to any person (whether on or off such Property),
materially and adversely impairs or may materially and adversely impair the
value of any Property, is contrary to any requirement of any insurer,
constitutes a public or private nuisance, constitutes material waste, violates
in any material respect any covenant, condition, agreement or easement
applicable to any Property; and (g) Indemnitor shall immediately notify
Indemnitee in writing upon becoming aware of any of the following, to the extent
not disclosed in any Environmental Report: (i) any Release or threatened Release
in, on, under, from or migrating towards any Property; (ii) any non-compliance
in any material respect with any Environmental Laws related in any way to any
Property; (iii) any actual or potential Environmental Lien; (iv) any required or
proposed Remediation relating to any Property; and (v) any written notice from a
Governmental Authority relating in any way to (A) Hazardous Substances or
Remediation thereof, (B) possible liability of any Person pursuant to any
Environmental Law in connection with any Property, or (C) any actual or
potential administrative or judicial proceedings in connection with anything
referred to in this Agreement.
 
4.           Indemnified Rights/Cooperation and Access.  In the event that any
Indemnified Party, based on a good faith determination, has reason to believe
that Indemnitor is not in material compliance with its warranties, covenants and
agreements relating to compliance with any Environmental Laws, then (subject to
the rights of Tenants), any Indemnified Party may cause an engineer or
consultant satisfactory to such Indemnified Party (in the exercise of its
reasonable judgment) to conduct an environmental assessment or audit (the scope
of which shall be determined in the reasonable judgment of such Indemnified
Party) including taking samples of soil, groundwater or other water, air, or
building materials or any other testing requested by such Indemnified Party (in
the reasonable judgment of such Indemnified Party) and may deliver to the other
Indemnified Parties and Indemnitor the results of any such assessment, audit,
sampling or other testing.  All costs and expenses incurred by any Indemnified
Party pursuant to this Section 4 shall be paid by the Indemnified Parties unless
(i) the Indemnified Parties have a good faith basis for suspecting that
Indemnitor is not in material compliance with its warranties, covenants and
agreements relating to compliance with Environmental Laws, or (ii) an Event of
Default exists (or is discovered as a result of any such environmental
assessment or audit), in which case the reasonable third party fees and expenses
relating to such environmental assessment or audit shall be paid by Indemnitor
within the Demand Period.  Indemnitor shall cooperate with and provide any
Indemnified Party and any such person designated by such Indemnified Party with
access to such Property, subject to the rights of Tenants. Indemnitor covenants
and agrees, at its sole cost and expense, to protect, defend, indemnify, release
and hold Indemnified Parties harmless from and against any and all Losses
imposed upon or incurred by or asserted against any Indemnified Parties and
directly or indirectly arising out of or in any way relating to any one or more
of the following:  (a) any presence of any Hazardous Substances in, on, above or
under any Property; (b) any past, present or threatened Release in, on, above,
under or from any Property; (c) any actual, proposed or threatened use,
treatment, storage, holding, existence, disposition or other Release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation of any
Hazardous Substances on any Property; (d) any actual or proposed Remediation at
any time in, under, on or above any Property; (e) any past, present or
threatened non-compliance or violations of any Environmental Laws (or permits
issued pursuant to any Environmental Law) in connection with any Property or
operations thereon, including any failure by Indemnitor, any other Borrower
Party, and/or any Tenant or other user of any Property to comply with any order
of any Governmental Authority in connection with any Environmental Laws; (f) the
imposition, recording or filing, or the threatened imposition, recording or
filing, of any Environmental Lien encumbering any Property; (g) any
administrative processes or proceedings or judicial proceedings in any way
connected with any matter addressed in this Agreement concerning Hazardous
Substances; (h) any past, present or threatened injury to, destruction of or
loss of natural resources in any way connected with any Property, including
costs to investigate and assess Losses; (i) any acts of Indemnitor, any other
Borrower Party, and/or any Tenant or other user of any Property in arranging for
disposal or treatment, or arranging with a transporter for transport for
disposal or treatment, of Hazardous Substances directly or indirectly affecting
any Property, at any facility or incineration vessel containing Hazardous
Substances; (j) any acts of Indemnitor, any other Borrower Party, and/or any
Tenant or other user of any Property in accepting any Hazardous Substances
affecting such Property for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release, or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death, or property or other
damage arising under any statutory or common law or tort law theory, including
damages assessed for private or public nuisance or for the conducting of an
abnormally dangerous activity on or near any Property; and (l) any
misrepresentation set forth in this Agreement or the Loan Agreement or any
breach or failure to perform any warranty, covenant or other obligations
pursuant to this Agreement, the Loan Agreement, the Note or the Mortgage
concerning Hazardous Substances.  Nothing contained in this Section 4 shall be
deemed to indemnify the Indemnified Parties for their own gross negligence or
willful misconduct.  Any Indemnified Party performing any environmental
assessment or audit under this Agreement shall be responsible, at such
Indemnified Party’s cost and expense, to promptly restore any applicable
Property to the condition that existed prior to such environmental assessment or
audit as a result of any damage caused by the gross negligence or willful
misconduct of such Indemnified Party.
 
5.           Duty to Defend and Attorneys and Other Fees and Expenses.  Upon
written request by any Indemnified Party, Indemnitor shall defend itself and
Indemnified Parties (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties (such approval not to be unreasonably withheld) from and
against any action, suit, claim, demand, dispute or proceeding (collectively, an
“Enforcement Action”) arising or in any way connected, whether directly or
indirectly, to any actual or alleged violation of the representations,
warranties and covenants in Sections 2 and 3.  Notwithstanding the foregoing, if
(i) such Enforcement Action involves the possible imposition of criminal
liability on the Indemnified Parties, (ii) the assumption or control by
Indemnitor of the defense of such Enforcement Action, in the reasonable
discretion of the Indemnified Parties, involves a conflict of interest between
the Indemnitor and the Indemnified Parties with respect to such action or
proceeding, or (iii) the Indemnitor or the attorneys engaged by Indemnitor have,
in the reasonable determination of the Indemnified Parties, taken action or
failed to take action which has prejudiced the defense of the Indemnified
Parties or have failed to pursue with reasonable diligence such defense or the
negotiation or settlement of such defense, then Indemnitor shall be responsible
for all of the costs and expenses of the Indemnified Parties in respect of such
defense of the Enforcement Action and shall pay on demand or, in the sole and
absolute discretion of the Indemnified Parties, reimburse the Indemnified
Parties for payments made, for all reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals engaged by and/or on behalf of Indemnified Parties.  Indemnitor
may not compromise or settle any such Enforcement Action without the consent of
Indemnitee (which consent may be issued or withheld in Indemnitee’s judgment)
unless the claimant agrees as part of the compromise or settlement that the
Indemnified Parties shall have no responsibility or liability for the payment or
discharge of any amount agreed upon or other obligation to take any other action
or any other exposure to liability to such claimant.  Notwithstanding the
foregoing and at the option of Indemnified Parties, if Indemnified Parties
engage their own attorneys to defend them from and against, or assist them in,
any Enforcement Action, such Indemnified Parties and their attorneys shall
control the resolution of any Enforcement Action as to themselves, provided that
no compromise or settlement shall be entered without Indemnitor's consent (which
consent shall not be unreasonably withheld).  Within the Demand Period,
Indemnitor shall pay or, in the discretion of the Indemnified Parties, reimburse
the Indemnified Parties for payments made, for all reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals engaged by and/or on behalf of Indemnified Parties in
accordance with the provisions of this Section 5.
 
6.           Unimpaired Liability.  The liability of Indemnitor under this
Agreement shall in no way be limited or impaired by, and Indemnitor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of the Loan Agreement, the Note, the Mortgage or any of the other
Loan Documents.  In addition, the liability of Indemnitor under this Agreement
shall in no way be limited or impaired by (a) any extensions of time for
performance required by the Loan Agreement, the Note, the Mortgage or any of the
other Loan Documents, (b) any sale or transfer of all or part of any Property,
whether following foreclosure of the Mortgage or otherwise, (c) any exculpatory
provision in the Note, the Mortgage, or any of the other Loan Documents
otherwise limiting Indemnitee's recourse to any Property or to any other
security for the Obligations, or limiting Indemnitee's rights to a deficiency
judgment against Indemnitor, (d) the accuracy or inaccuracy of the
representations and warranties made by Indemnitor under the Loan Agreement, the
Note, the Mortgage or any of the other Loan Documents or by Indemnitor herein,
(e) the release, waiver or discharge of any Indemnitor or any other Person from
performance or observance of any of the agreements, covenants, terms or
condition contained in any of the other Loan Documents by operation of law,
Indemnitee's voluntary act, or otherwise, (f) the release or substitution in
whole or in part of any security for the Obligations, (g) Indemnitee's failure
to record the Mortgage or file any UCC financing statements (or Indemnitee's
improper recording or filing of any thereof) or to otherwise perfect, protect,
secure or insure any security interest or lien given as security for the
Obligations, (h) any exercise or non-exercise by Indemnitee of any right or
privilege under this Agreement or any of the other Loan Documents, or (i) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to any Indemnitor or any Affiliate
of any Indemnitor, or any action by any trustee or receiver or by any court in
any such proceeding; and, in any such case, whether with or without notice to
Indemnitor and with or without consideration.
 
7.           Enforcement.
 
(a)           Indemnified Parties may enforce the obligations of Indemnitor
under this Agreement without first resorting to, or exhausting any security or
collateral under, or without first having recourse pursuant to, the Loan
Agreement, the Note, the Mortgage, or any of the other Loan Documents or any
Property, through foreclosure proceedings or otherwise, provided, however, that
nothing herein shall inhibit or prevent Indemnitee from suing on the Note,
foreclosing, or exercising any power of sale under, the Mortgage, or exercising
any other rights and remedies thereunder.  This Agreement is not collateral or
security for the Obligations, unless Indemnitee expressly elects in writing to
make this Agreement additional collateral or security for the Obligations, which
Indemnitee is entitled to do in its discretion.  It is not necessary for a
Potential Default or an Event of Default to have occurred for Indemnified
Parties to exercise their rights pursuant to this Agreement.  Notwithstanding
any provision of the Loan Agreement, the Note, the Mortgage or any other Loan
Document, the obligations pursuant to this Agreement are exceptions to any
non-recourse or exculpation provision of the Loan Documents (including the terms
and conditions set forth in Article 10 of the Loan Agreement) and Indemnitor is
fully and personally liable for such obligations, and such liability is not
limited to the original or amortized principal balance of the Loan or the value
of any Property.
 
(b)           Without limiting any of the remedies provided in the Loan
Documents, Indemnitor acknowledges and agrees that the provisions hereof are
environmental provisions (as defined in Section 736(f)(2) of the California Code
of Civil Procedure) made by Indemnitor relating to the real property security
(the “Environmental Provisions”).  Indemnitor’s breach of or a failure to comply
with the Environmental Provisions shall constitute a breach of contract
entitling Indemnitee to all remedies provided under Section 736 of the
California Code of Civil Procedure (“Section 736”) for the recovery of damages
and for the enforcement of the Environmental Provisions.  Pursuant to Section
736, Indemnitee’s action for recovery of damages or enforcement of the
Environmental Provisions shall not constitute an action within the meaning of
Section 726(a) of the California Code of Civil Procedure or constitute a money
judgment for a deficiency or a deficiency judgment within the meaning of Section
580a, 580b, 580d, or 726(b) of the California Code of Civil Procedure.  Other
than the remedy provided under Section 736, all remedies provided for by the
Loan Documents are separate and distinct causes of action that are not
abrogated, modified, limited or otherwise affected by the remedies provided
under Section 736(a) of the California Code of Civil Procedure.
 
8.           Survival.  The obligations and liabilities of Indemnitor under this
Agreement shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Mortgage.
 
9.           Amounts Payable; Interest.  Any amounts payable to any Indemnified
Parties under this Agreement shall become due and payable within the Demand
Period, and shall bear interest at the Default Rate from the expiration of the
Demand Period until paid in full.  Wherever pursuant to this Agreement it is
provided that Indemnitor pay any costs and expenses, such costs and expenses
shall include legal fees and disbursements of Indemnified Parties and shall
include reimbursements for the expenses of the in-house staff.
 
10.           Waivers.  Indemnitor hereby: (i) waives any right or claim of
right to cause a marshaling of Indemnitor's assets or to cause Indemnitee or
other Indemnified Parties to proceed against any of the security for the Loan
before proceeding under this Agreement against Indemnitor; (ii) relinquishes all
rights and remedies accorded by law to indemnitors or guarantors, except any
rights of subrogation which Indemnitor may have, provided that the indemnity
provided for hereunder shall neither be contingent upon the existence of any
such rights of subrogation nor subject to any claims or defenses whatsoever
which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including any claim that such subrogation
rights were abrogated by any acts of Indemnitee or other Indemnified Parties;
(iii) waives the right to assert a counterclaim, other than a mandatory or
compulsory counterclaim, in any action or proceeding brought against or by
Indemnitee or other Indemnified Parties; (iv) waives notice of acceptance hereof
and of any action taken or omitted in reliance hereon; (v) waives presentment
for payment, demand of payment, protest or notice of nonpayment or failure to
perform or observe, or other proof, or notice or demand; and (vi) waives all
homestead exemption rights against the obligations hereunder and the benefits of
any statutes of limitations or repose.  Notwithstanding anything to the contrary
contained herein, Indemnitor hereby agrees to postpone the exercise of any
rights of subrogation with respect to any collateral securing the Obligations
until the Obligations shall have been fully and finally paid.
 
11.           WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
INDEMNITOR AND INDEMNITEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR
WRITTEN) OR ACTION OR ANY EXERCISE OF THEIR RESPECTIVE RIGHTS UNDER THIS
AGREEMENT OR THE LOAN DOCUMENTS OR IN ANY WAY RELATING TO THE LOAN OR ANY
PROPERTY (INCLUDING ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT, AND ANY
CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS
OTHERWISE VOID OR VOIDABLE).  THIS WAIVER IS A MATERIAL INDUCEMENT FOR
INDEMNITEE TO ENTER THIS AGREEMENT.
 
12.           Subrogation.  Indemnitor shall take any and all reasonable
actions, including institution of legal action against third parties, necessary
or appropriate to obtain reimbursement, payment or compensation from such
persons responsible for the presence of any Hazardous Substances at, in, on,
under, above or near any Property or otherwise obligated by law to bear the
cost.  Indemnified Parties shall be and hereby are subrogated to all of
Indemnitor's rights now or hereafter in such claims.
 
13.           Indemnitor's Representations and Warranties.  Each Indemnitor
represents and warrants to and for the benefit of Indemnified Parties that:
 
(a)           it has the full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; and the execution, delivery
and performance of this Agreement by Indemnitor has been duly and validly
authorized and all requisite action has been taken by Indemnitor to make this
Agreement valid and binding upon Indemnitor, and enforceable in accordance with
its terms;
 
(b)           its execution of, and compliance with, this Agreement is in the
ordinary course of business of Indemnitor and will not result in the breach of
any term or provision of the charter, by-laws, partnership or trust agreement,
or other governing instrument of Indemnitor or result in the breach of any term
or provision of, or conflict with or constitute a default under, or result in
the acceleration of any obligation under, any agreement, indenture or loan or
credit agreement or other instrument to which Indemnitor or any Property is
subject, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Indemnitor or any Property is subject;
 
(c)           there is no action, suit, proceeding or investigation pending or,
to Indemnitor's knowledge, threatened against it which, either in any one
instance or in the aggregate, may result in any material adverse change in the
business, operations, financial condition, properties or assets of Indemnitor,
or in any material impairment of the right or ability of Indemnitor to carry on
its business substantially as now conducted, or in any material liability on the
part of Indemnitor, or which would draw into question the validity of this
Agreement or of any action taken or to be taken in connection with the
obligations of Indemnitor contemplated herein, or which would be likely to
impair materially the ability of Indemnitor to perform under the terms of this
Agreement;
 
(d)           it does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;
 
(e)           no approval, authorization, order, license or consent of, or
registration or filing with, any governmental authority or other person, and no
approval, authorization or consent of any other party is required in connection
with this Agreement; and
 
(f)           this Agreement constitutes a valid, legal and binding obligation
of Indemnitor, enforceable against it in accordance with the terms hereof,
subject only to applicable bankruptcy, insolvency and similar laws affecting the
rights of creditors generally and subject, as to enforceability, to general
principles of equity.
 
14.           No Waiver. No course of dealing on the part of any Indemnified
Party, nor any failure or delay by any Indemnified Party with respect to
exercising any right, power or privilege of any Indemnified Party pursuant to
this Agreement or any of the other Loan Documents, shall operate as a waiver
thereof.
 
15.           Notice of Legal Actions.  Each party hereto shall, within five (5)
Business Days of receipt thereof, give written notice to the other party hereto
of (a) any notice, advice or other communication from any Governmental Authority
or any source whatsoever with respect to Hazardous Substances on, from or
affecting any Property, and (b) any legal action brought against such party or
related to any Property, with respect to which Indemnitor may have liability
under this Agreement.  Such notice shall comply with the provisions of Section
18.
 
16.           Transfer of Loan.  Indemnitee may, at any time, sell, transfer or
assign the Note, the Loan Agreement, the Mortgage, this Agreement and the other
Loan Documents, and any or all servicing rights with respect thereto, or grant
participations therein or issue mortgage pass-through certificates.  Indemnitee
may forward to each Investor and each prospective Investor and any servicer, all
documents and information which Indemnitee now has or may hereafter acquire
relating to Indemnitor and any Property, whether furnished by Indemnitor, any
guarantor or otherwise, as Indemnitee determines necessary or
desirable.  Indemnitor agrees to cooperate, and agrees to cause any guarantor to
cooperate, with Indemnitee in connection with any transfer made pursuant to this
Section 16, including the delivery of an estoppel certificate and such other
documents as may be reasonably requested by Indemnitee.  Indemnitor shall also
furnish, and Indemnitor hereby consents to Indemnitee furnishing to such
Investors, such prospective Investors or any servicer, any and all information
concerning the financial condition of Indemnitor and any and all information
concerning each Property and the Leases as may be requested by Indemnitee, any
servicer, any Investor or any prospective Investor in connection with any
outsourcing of servicing, sale, transfer or participation interest.  No exercise
by Indemnitee of any transfer rights pursuant to the Loan Documents shall
operate to release or diminish the duties, obligations or liabilities of
Indemnitor under this Agreement unless any such release is expressly granted in
writing by Indemnitee.
 
17.           Discretion of Indemnified Parties.  Wherever pursuant to this
Agreement (i) Indemnitee (or Indemnified Parties) exercises its judgment, or any
right given to it, to approve or disapprove any item, matter or course of
conduct, (ii) any arrangement or term is to be satisfactory to Indemnitee (or
Indemnified Parties), or (iii) any other decision or determination is to be made
by Indemnitee (of Indemnified Parties), the decision of Indemnitee to approve or
disapprove, the exercise of its judgment or discretion, all decisions that
arrangements, items, course of conduct or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Indemnitee,
shall be in the sole and absolute discretion of Indemnitee and shall be final
and conclusive, except as may be otherwise expressly and specifically provided
herein.
 
18.           Notices.  All notices or other written communications hereunder
shall be made in accordance with Section 9.1 of the Loan Agreement.
 
19.           Duplicate Originals; Counterparts.  This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original.  This Agreement may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.  The failure of any party hereto
to execute this Agreement, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.
 
20.           No Oral Change; Entire Agreement.  This Agreement, and any
provisions hereof, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Indemnitor or any Indemnified Party.  Any such modification, amendment, waiver,
extension, change, discharge or termination shall only be effective by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.  This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof.  This Agreement is, and shall be
construed to be, in addition to (and not in lieu of) any and all other duties,
responsibilities, obligations and/or liability which Indemnitor may have to any
of Indemnified Parties pursuant to the other Loan Documents or otherwise.  To
the extent, if any that the terms and conditions of this Agreement conflict with
the terms and conditions of any of the other Loan Documents, the terms and
conditions imposing the broader duties, responsibilities, obligations and/or
liability on Indemnitor shall prevail.
 
21.           Headings, Etc.  The headings and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.
 
22.           Number and Gender/Successors and Assigns; Joint and Several.  All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as the identity of the person or persons
referred to may require.  Without limiting the effect of specific references in
any provision of this Agreement, the term “Indemnitor” shall be deemed to refer
to each and every person comprising an Indemnitor from time to time, as the
sense of a particular provision may require, and to include the heirs,
executors, administrators, legal representatives, successors and assigns of
Indemnitor, all of whom shall be bound by the provisions of this Agreement,
provided that no obligation of Indemnitor may be assigned except with the
written consent of Indemnitee (which may be granted or withheld in Indemnitee's
sole and absolute discretion).  Each reference herein to “Indemnitee” shall be
deemed to include its successors and assigns.  This Agreement shall inure to the
benefit of Indemnified Parties and their respective successors and assigns
forever.  If Indemnitor consists of more than one person or party, the
obligations and liabilities of each such person or party shall be joint and
several.
 
23.           Rights Cumulative.  The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies which Indemnitee has
under the Loan Agreement, the Note, the Mortgage or the other Loan Documents or
would otherwise have at law or in equity.
 
24.           Inapplicable Provisions. If any provision of this Agreement is
held to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part thereof; the
remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom; and in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of such Agreement a provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
to be legal, valid and enforceable.
 
25.           Governing Law.  This Agreement shall be governed in accordance
with the terms and provisions of the laws of the State of California.
 
[Remainder of this page intentionally left blank.  Signature page follows.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.
 
BORROWER:
 
MISSION WEST PROPERTIES, L.P.,
MISSION WEST PROPERTIES, L.P. I,
MISSION WEST PROPERTIES, L.P. II,
MISSION WEST PROPERTIES, L.P. III,
each a Delaware limited partnership


By:           Mission West Properties, Inc.
a Maryland corporation
its general partner




By:           /s/ Raymond V. Marino 
Name:      Raymond V. Marino
Title:        President & COO
 
CARVEOUT GUARANTOR:
 
MISSION WEST PROPERTIES, INC.,
a Maryland corporation


By:           /s/ Raymond V.
Marino                                                                
Name:      Raymond V. Marino
Title:        President & COO
 



[Signature Page to Environmental Indemnity Agreement]


 
 

--------------------------------------------------------------------------------

 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGEMENT
   
File No:
STATE OF
California
)SS
 
APN No:
COUNTY OF
 
)
 
On
 
before me,
 
, Notary Public, personally appeared
     
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature
         
This area for official notarial seal.
       
OPTIONAL SECTION
CAPACITY CLAIMED BY SIGNER
 
Though statute does not require the Notary to fill in the data below, doing so
may prove invaluable to persons relying on the documents.
     
INDIVIDUAL
     
CORPORATE OFFICER(S) TITLE(S)
     
PARTNER(S)
 
LIMITED
 
GENERAL
     
ATTORNEY-IN-FACT
     
TRUSTEE(S)
     
GUARDIAN/CONSERVATOR
     
OTHER
 
SIGNER IS REPRESENTING:
     
Name of Person or Entity
 
Name of Person or Entity
         
OPTIONAL SECTION
 
Though the data requested here is not required by law, it could prevent
fraudulent reattachment of this form.
 
THIS CERTIFICATE MUST BE ATTACHED TO THE DOCUMENT DESCRIBED BELOW
 
TITLE OR TYPE OF DOCUMENT:
     
NUMBER OF PAGES
 
DATE OF DOCUMENT
     
SIGNER(S) OTHER THAN NAMED ABOVE
   
Reproduced by First American Title Insurance Company National Commercial
Services 11/2007
 




[Acknowledgment Page to Environmental Indemnity Agreement]


 
 

--------------------------------------------------------------------------------

 



CALIFORNIA ALL-PURPOSE ACKNOWLEDGEMENT
   
File No:
STATE OF
California
)SS
 
APN No:
COUNTY OF
 
)
 
On
 
before me,
 
, Notary Public, personally appeared
     
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature
         
This area for official notarial seal.
       
OPTIONAL SECTION
CAPACITY CLAIMED BY SIGNER
 
Though statute does not require the Notary to fill in the data below, doing so
may prove invaluable to persons relying on the documents.
     
INDIVIDUAL
     
CORPORATE OFFICER(S) TITLE(S)
     
PARTNER(S)
 
LIMITED
 
GENERAL
     
ATTORNEY-IN-FACT
     
TRUSTEE(S)
     
GUARDIAN/CONSERVATOR
     
OTHER
 
SIGNER IS REPRESENTING:
     
Name of Person or Entity
 
Name of Person or Entity
         
OPTIONAL SECTION
 
Though the data requested here is not required by law, it could prevent
fraudulent reattachment of this form.
 
THIS CERTIFICATE MUST BE ATTACHED TO THE DOCUMENT DESCRIBED BELOW
 
TITLE OR TYPE OF DOCUMENT:
     
NUMBER OF PAGES
 
DATE OF DOCUMENT
     
SIGNER(S) OTHER THAN NAMED ABOVE
   
Reproduced by First American Title Insurance Company National Commercial
Services 11/2007
 


[Acknowledgment Page to Environmental Indemnity Agreement]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1 – A-12
 
LEGAL DESCRIPTION
 




1.           That certain zoning compliance and informational report for the
Property known as 5400, 5500 and 5550 Hellyer Avenue, San Jose, California (the
“Hellyer Report”), entitled “Zoning and Site Requirements Summary, PZR Report
For: 5400-5550 Hellyer Avenue, San Jose, California” dated September 24, 2008,
prepared by The Planning & Zoning Resource Corporation for Hartford Life and
Annuity Insurance Company, Hartford Life Insurance Company, Hartford Life and
Accident Insurance Company, their affiliates, successors, assigns and
participants ATIMA c/o Hartford Investment Management Company.


2.           That certain zoning compliance and informational report for the
Property known as 1230, 1250, 1260, 1270 and 1280 East Arques Avenue, Sunnyvale,
California (the “Arques Report”), entitled “Zoning and Site Requirements
Summary, PZR Report For: 1230-1280 East Arques Avenue, Sunnyvale, California”
dated September 24, 2008, prepared by The Planning & Zoning Resource Corporation
for Hartford Life and Annuity Insurance Company, Hartford Life Insurance
Company, Hartford Life and Accident Insurance Company, their affiliates,
successors, assigns and participants ATIMA c/o Hartford Investment Management
Company.


3.           That certain zoning compliance and informational report for the
Property known as 1212 Bordeaux Drive, Sunnyvale, California (the “Bordeaux
Report”), entitled “Zoning and Site Requirements Summary, PZR Report For: 1212
Bordeaux Drive, Sunnyvale, California” dated September 24, 2008, prepared by The
Planning & Zoning Resource Corporation for Hartford Life and Annuity Insurance
Company, Hartford Life Insurance Company, Hartford Life and Accident Insurance
Company, their affiliates, successors, assigns and participants ATIMA c/o
Hartford Investment Management Company.


4.           That certain zoning compliance and informational report for the
Property known as 3540, 3542, 3544, 3550, 3560 and 3580 Bassett Street, Santa
Clara, California (the “Bassett Report”), entitled “Zoning and Site Requirements
Summary, PZR Report For: 3540-3580 Bassett Street, Santa Clara, California”
dated September 24, 2008, prepared by The Planning & Zoning Resource Corporation
for Hartford Life and Annuity Insurance Company, Hartford Life Insurance
Company, Hartford Life and Accident Insurance Company, their affiliates,
successors, assigns and participants ATIMA c/o Hartford Investment Management
Company.


5.           That certain zoning compliance and informational report for the
Property known as 3236 Scott Boulevard, Santa Clara, California (the “Scott
Report”), entitled “Zoning and Site Requirements Summary, PZR Report For: 3236
Scott Boulevard, Santa Clara, California” dated September 24, 2008, prepared by
The Planning & Zoning Resource Corporation for Hartford Life and Annuity
Insurance Company, Hartford Life Insurance Company, Hartford Life and Accident
Insurance Company, their affiliates, successors, assigns and participants ATIMA
c/o Hartford Investment Management Company.


6.           That certain zoning compliance and informational report for the
Property known as 5981 and 5970 Optical Court, San Jose, California (the
“Optical Report”), entitled “Zoning and Site Requirements Summary, PZR Report
For: 5981 Optical Court, San Jose, California” dated September 25, 2008,
prepared by The Planning & Zoning Resource Corporation for Hartford Life and
Annuity Insurance Company, Hartford Life Insurance Company, Hartford Life and
Accident Insurance Company, their affiliates, successors, assigns and
participants ATIMA c/o Hartford Investment Management Company.


7.           That certain zoning compliance and informational report for the
Property known as 2904 Orchard Parkway, San Jose, California (the “Orchard
Report”), entitled “Zoning and Site Requirements Summary, PZR Report For:
2904-06 Orchard Parkway, San Jose, California” dated September 23, 2008,
prepared by The Planning & Zoning Resource Corporation for Hartford Life and
Annuity Insurance Company, Hartford Life Insurance Company, Hartford Life and
Accident Insurance Company, their affiliates, successors, assigns and
participants ATIMA c/o Hartford Investment Management Company.


8.           That certain zoning compliance and informational report for the
Property known as 4050 Starboard Drive, Fremont, California (the “Starboard
Report”), entitled “Zoning and Site Requirements Summary, PZR Report For:
4050-4070 Starboard Drive, Fremont, California” dated September 23, 2008,
prepared by The Planning & Zoning Resource Corporation for Hartford Life and
Annuity Insurance Company, Hartford Life Insurance Company, Hartford Life and
Accident Insurance Company, their affiliates, successors, assigns and
participants ATIMA c/o Hartford Investment Management Company.


9.           That certain zoning compliance and informational report for the
Property known as 45738 and 45778 Northport Loop West, Fremont, California (the
“Northport Report”), entitled “Zoning and Site Requirements Summary, PZR Report
For: 45738-45778 Northport Loop West, Fremont, California” dated September 23,
2008, prepared by The Planning & Zoning Resource Corporation for Hartford Life
and Annuity Insurance Company, Hartford Life Insurance Company, Hartford Life
and Accident Insurance Company, their affiliates, successors, assigns and
participants ATIMA c/o Hartford Investment Management Company.


10.           That certain zoning compliance and informational report for the
Property known as 233 South Hillview Drive, Milpitas, California (the “Hillview
Report”), entitled “Zoning and Site Requirements Summary, PZR Report For: 233
South Hillview, Milpitas, California” dated September 22, 2008, prepared by The
Planning & Zoning Resource Corporation for Hartford Life & Annuity Insurance
Company, Hartford Life Insurance Company, Hartford Life and Accident Insurance
Company, their affiliates, successors, assigns and participants ATIMA c/o
Hartford Investment Management Company.


11.           That certain zoning compliance and informational report for the
Property known as 6311, 6321-6325, 6331, and 6341-6351 San Ignacio Avenue, San
Jose, California (the “San Ignacio Report”), entitled “Zoning and Site
Requirements Summary, PZR Report For: 6311-6351 San Ignacio Avenue, San Jose,
California” dated September 25, 2008, prepared by The Planning & Zoning Resource
Corporation for Hartford Life & Annuity Insurance Company, Hartford Life
Insurance Company, Hartford Life and Accident Insurance Company, their
affiliates, successors, assigns and participants ATIMA c/o Hartford Investment
Management Company.


12.           That certain zoning compliance and informational report for the
Property known as 10300 Bubb Road, Cupertino, California (the “Bubb Report”),
entitled “Zoning and Site Requirements Summary, PZR Report For: 10300 Bubb Road,
Cupertino, California” dated September 26, 2008, prepared by The Planning &
Zoning Resource Corporation for Hartford Life and Annuity Insurance Company,
Hartford Life Insurance Company, Hartford Life and Accident Insurance Company,
their affiliates, successors, assigns and participants ATIMA c/o Hartford
Investment Management Company.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LIST OF ENVIRONMENTAL REPORTS
 


CONFIDENTIAL TREATMENT - THE LIST OF ENVIRONMENTAL REPORTS ARE OMITTED

[Acknowledgment Page to Environmental Indemnity Agreement]


 
 

--------------------------------------------------------------------------------

 
